Citation Nr: 0933460	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right and left knees, claimed as grade 
II chondromalacia, effective from August 1, 2004, to February 
10, 2009.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, claimed as grade II 
chondromalacia, effective from February 11, 2009, forward.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, claimed as grade II 
chondromalacia, effective from February 11, 2009, forward.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 
2004, with 7 years and 11 months of prior unverified service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded service connection for 
arthritis of the left and right knees, and assigned a 
noncompensable rating for each knee, effective August 1, 
2004.   In a May 2009 rating decision, the RO increased the 
rating assignment for the Veteran's arthritis of both knees, 
claimed as grade II chondromalacia, to a combined 10 percent 
disability rating, effective from August 1, 2004, to February 
10, 2009, and granted a separate 10 percent disability rating 
for each knee for arthritis, effective February 11, 2009.  

When this claim was originally before the Board in November 
2008, it was remanded for further development. 


FINDINGS OF FACT

1.  From August 1, 2004, to February 10, 2009, the Veteran's 
right knee range of motion was from 0 degrees of extension to 
140 degrees of flexion and his left knee range of motion was 
from 0 degrees of extension to 140 degrees of flexion, with 
satisfactory evidence of painful motion.  

2.  Since February 11, 2009, the Veteran's right knee range 
of motion has been from 0 degrees of extension to 140 degrees 
of flexion and his left knee range of motion has been from 0 
degrees of extension to 120 degrees of flexion, with 
objective evidence of pain with active motion and pain 
following motion. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and not 
higher, for arthritis of the right knee, claimed as grade II 
chondromalacia, was met from August 1, 2004, to February 10, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.59, 4.71a, DCs 5003, 5010 (2008).

2.  The criteria for a 10 percent disability rating, and not 
higher, for arthritis of the left knee, claimed as grade II 
chondromalacia, was met from August 1, 2004, to February 10, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.59, 4.71a, DCs 5003, 5010 (2008).

3.  From February 11, 2009, forward, the criteria for a 
disability rating in excess of 10 percent for arthritis of 
the right knee, claimed as grade II chondromalacia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2008).

4.  From February 11, 2009, forward, the criteria for a 
disability rating in excess of 10 percent for arthritis of 
the left knee, claimed as grade II chondromalacia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DCs 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral arthritis of the knees, claimed as grade II 
chondromalacia.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records and provided him 
with two VA examinations.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.


II.  Higher Rating

The Veteran was initially granted service connection for 
arthritis of the right and left knees, claimed as grade II 
chondromalacia, in an August 2004 rating decision and was 
assigned a non-compensable disability rating, effective 
August, 1, 2004, the day following his discharge from 
service.  Subsequently, in a May 2009 rating decision, the RO 
increased the rating assignment for the Veteran's arthritis 
of both knees, claimed as grade II chondromalacia, to a 
combined 10 percent disability rating under 38 C.F.R. 
§ 4.71a, DC 5010, effective from August 1, 2004, to February 
10, 2009, and granted two separate 10 percent disability 
ratings for arthritis of each knee under DC 5010, effective 
February 11, 2009.  The Veteran disagrees with this 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Under 38 C.F.R. § 4.71a, DC 5010, which in turn invokes the 
criteria set forth in DC 5003, traumatic arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated as noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint or group of minor 
joints.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Where the Veteran has limited motion, 38 C.F.R. § 4.71a DCs 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively.  Under DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, a 10 percent rating is assigned when extension 
is limited to 10 degrees, and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, when the maximum rating for limitation 
of motion of a joint has already been assigned, a finding of 
pain on motion cannot result in a higher rating.  Id.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned for severe recurrent subluxation 
or lateral instability.  The words "slight," "moderate," 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See 62 Fed. Reg. 
63604 (1997).  Thereafter, in August 1998, the VA General 
Counsel issued another pertinent precedent opinion that may 
have a bearing on the issue on appeal.  In VAOPGCPREC 9-98 
(1998), the VA General Counsel further explained that, when a 
Veteran has a knee disability evaluated under DC 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or mal-aligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either DC 
5260 or 5261).  See 63 Fed. Reg. 56703 (1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  


A.  Higher Rating from August 1, 2004 to February 10, 2009

At his May 2004 separation from service/VA medical 
examination, the Veteran reported having grade II 
chondromalacia patella of both knees for the past 5 to 10 
years.  He stated that his symptoms included pain when going 
up stairs or when his knees were bent too much, with flare-
ups three times a week that lasted for a few hours at a time 
and during which he could not walk or ride.  The doctor noted 
that the Veteran's treatment included shots in the knees and 
pain medication, and stated that his functional impairment 
included limited bending and walking during flare-ups, with 
no lost time from work.  The doctor also noted that a 
February 2003 magnetic resonance image (MRI) revealed 
chondromalacia of the left knee and a March 2004 MRI revealed 
chondromalacia of the right knee.  The examiner reported that 
the Veteran's extremities were in tact with normal stretch 
reflexes, sensation, and strength; no tenderness or spasm; 
and a normal gait.  He also noted that the Veteran did not 
use assistive devices such as crutches, braces, or canes.  

On examination, the Veteran's knees appeared normal with 
normal range of motion from 0 degrees on extension to 140 
degrees on flexion.  There was no additional limitation based 
on pain, fatigue, weakness, lack of endurance, or 
incoordination.  Additionally, there was no ankylosis, and 
Drawer and McMurray testing was normal.  The examiner noted 
that the Veteran had bilateral crepitus, but found no 
subluxation, locking, pain, or joint effusion.  Based on his 
examination, the examiner diagnosed the Veteran with 
arthritis of both knees based on x-ray results.   

A December 2004 treatment record from Dr. Reginald W. Martin 
indicates that the Veteran sought treatment for sharp 
bilateral knee pain that was worsened with bending and 
driving, and improved with rest.  Dr. Martin noted that there 
was associated giving way, limited motion, locking, popping, 
and stiffness.  Dr. Martin also noted that the Veteran was 
recently hospitalized for a knee arthroscopy.  On 
examination, the Veteran had some crepitus underneath the 
left and right patella, which was worse on the left knee.  
The Veteran brought in a MRI that revealed at least grade 2 
chondromalacia of the patella, as well as photographs of his 
prior arthroscopy that showed full thickness articular defect 
on the trochlea with no apparent involvement of the patella 
itself.  Dr. Martin diagnosed the Veteran with localized 
arthritis of the distal end of the left knee femur and 
probable chondromalacia of the right patella or distal end of 
the femur, and recommended that the Veteran consider knee 
injections.  

VA treatment records indicate that the Veteran reported knee 
pain in December 2004 and sought follow-up treatment for his 
left knee injections in March 2005 and April 2005.  
Additionally, in April 2005, he complained of chronic 
moderate left knee joint pain.  An April 2005 treatment note 
indicates that the Veteran completed a course of Synvisc 
injections 6 weeks earlier for osteoarthritis of his left 
knee; the Veteran reported that his knee was since doing much 
better and that he was currently walking 4 miles a day.  The 
doctor reported that the Veteran's left knee had full range 
of motion, with no effusion, joint line tenderness, limp, or 
instability and diagnosed the Veteran with improved 
osteoarthritis of the left knee.  In September 2005, a VA 
doctor noted that the Veteran was ambulatory with steady gait 
without use of any assistive devices.  Finally, during 
follow-up treatment in May 2007, a doctor noted that the 
Veteran had knee arthalgia that was stable on Tramadol.

For the period from August 1, 2004 to February 10, 2009, the 
Veteran's left and right knee arthritis was rated as 10 
percent disabling under DC 5010, based on x-ray evidence of 
arthritis involving 2 or more major joints.  During this 
period, the Veteran consistently demonstrated full range of 
motion of both knees from 0 degrees of extension to 140 
degrees of flexion, with no additional limitation based on 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  However, although the Veteran had normal 
range of motion of both knees during this period, the Board 
finds that there is satisfactory evidence of painful motion 
from August 1, 2004 to February 10, 2009, to warrant a 10 
percent rating for each knee under DC 5010.  In this regard, 
the Board notes that, at his May 2004 examination, the 
Veteran reported pain when going up stairs or when his knees 
were bent too much, as well as pain flare-ups three times a 
week that lasted for a few hours during which he could not 
walk/ride.  Additionally, the May 2004 examiner reported that 
the Veteran was receiving shots in his knees and taking pain 
medication to control his knee pain.  Moreover, in December 
2004, the Veteran sought private treatment from Dr. Martin 
for sharp bilateral knee pain and Dr. Martin recommended knee 
injections for his pain.  Finally, VA treatment records 
indicate that the Veteran underwent a course of Synvisc shots 
for his left knee pain and a doctor stated in May 2007 that 
his pain remained stable as long as he was on pain 
medication, such as Tramadol.  On this record, the Board 
finds that the Veteran's left and right knee arthritis 
warrant two separate 10 percent disability ratings under DC 
5010 based on painful motion, rather than one combined 10 
percent rating based on x-ray evidence of arthritis involving 
2 or more major joints.  Accordingly, the Board finds that a 
10 percent rating for right knee arthritis and a 10 percent 
rating for left knee arthritis for the period from August 1, 
2004 to February 10, 2009, is warranted.   See 38 C.F.R. 
§ 4.59.
 
While the Veteran does have satisfactory evidence painful 
motion during this period, because his range of motion 
findings do not approach even the criteria for a 
noncompensable rating under DC 5260 or DC 5261 insofar as he 
had normal range of motion, a rating higher than 10 percent 
for left knee arthritis and 10 percent for right knee 
arthritis under DC 5010 is not appropriate.   See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  And to assign two, separate compensable ratings for 
each knee based on painful motion under two separate 
diagnostic codes (i.e., under DC 5260 and 5261) would be in 
violation of the rule against pyramiding).  38 C.F.R. § 4.14.

The Board has considered whether the Veteran is entitled to a 
separate rating for recurrent subluxation under DC 5257; 
however, there is no objective evidence of subluxation or 
instability from August 1, 2004 to February 10, 2009.  
Rather, the May 2004 VA examiner noted that the Veteran did 
not use assistive devices such as crutches, braces, or canes; 
had no additional limitation due to weakness, lack of 
endurance, or incoordination; had normal Drawer and McMurray 
testing; and had no subluxation.  Moreover, although Dr. 
Martin noted the Veteran's report that he had giving way 
associated with his bilateral knee pain in December 2004, in 
April 2005, a VA doctor reported that the Veteran had no left 
knee instability, and in September 2005, a VA doctor noted 
that the Veteran was ambulatory with a steady gait and 
without the use of any assistive devices.  Accordingly, the 
objective medical evidence fails to show that a separate 
rating for instability or subluxation is warranted under DC 
5257 from August 1, 2004 to February 10, 2009.  


B.  Higher Rating from February 11, 2009

In compliance with the Board's November 2008 remand 
instructions, in February 2009, the Veteran was afforded a VA 
orthopedic examination of his knees.  The Veteran reported 
that his knee condition had gotten progressively worse since 
its onset in 2002 and that he was currently taking Tramadol 
as needed for pain.  He also reported that he had bilateral 
knee instability and giving way, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, and daily or 
more often episodes of locking; however, he reported no 
episodes of dislocation or subluxation.  The examiner noted 
that the Veteran had no effusion, but stated that the Veteran 
did have knee tenderness.  The Veteran reported moderate 
flare-ups every 2 to 3 weeks that lasted for 1 to 2 days, and 
which were caused by exertion and prolonged periods of 
flexion or immobility.  He also stated that these flare-ups 
were alleviated by rest, mild range of motion movement, and 
pain medication.  The examiner noted that the Veteran had no 
constitutional symptoms of arthritis and no incapacitating 
episodes due to arthritis, but that he was limited insofar as 
he could only stand for 1 hour and could only walk 1/4 of a 
mile.  

The examiner reported that the Veteran had normal range of 
motion bilaterally, with extension to 0 degrees bilaterally, 
left knee flexion to 120 degrees, and right knee flexion to 
140 degrees.  The examiner also reported that there was 
objective evidence of pain with active motion bilaterally and 
pain following motion bilaterally; however, there was no 
additional limitation of motion after three repetitions of 
range of motion.  While the examiner reported that the 
Veteran had crepitation with grinding, knee tenderness, and 
pain at rest, on examination she found no ankylosis, 
instability, patellar abnormality, or meniscus abnormality.  
The examiner diagnosed the Veteran with bilateral knee 
osteoarthritis and stated that this condition had no 
significant effects on his job as a real estate agent, 
although it did have a moderate effect on his ability to do 
chores, shop, travel, and drive, and had a severe effect on 
his ability to participate in sports, exercise, and 
recreation; she also stated that the Veteran could not stay 
seated with his knees flexed for extended periods of time.  

From February 11, 2009, forward, the Veteran's right and left 
knees have each been rated as 10 percent disabling under DC 
5010 based on limitation of motion.  In this case, even 
taking pain on motion into consideration, as required by 
DeLuca, the Veteran has motion of his left knee from 0 to 120 
degrees and motion of his right knee from 0 to 140 degrees, 
with no additional limitation of motion after three 
repetitions of range of motion.  While the February 2009 
examiner noted that there was objective evidence of pain with 
active motion bilaterally and pain following motion 
bilaterally, the Veteran's range of motion findings do not 
approach even the criteria for a noncompensable rating under 
DC 5260 or DC 5261.  Indeed, the Veteran has essentially 
normal flexion and extension.  As such, the Board finds that 
the current 10 percent rating for each knee under DC 5010 
appears to be based upon painful motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  And to assign two, separate 
compensable ratings for each knee based on painful motion 
under two separate diagnostic codes (i.e., under DC 5260 and 
5261) would be in violation of the rule against pyramiding).  
38 C.F.R. § 4.14.  Therefore, from February 11, 2009, a 
rating higher than 10 percent for the Veteran's left knee 
arthritis and 10 percent for his right knee arthritis under 
DC 5010 is not appropriate.  

The Board has considered whether the Veteran is entitled to a 
separate rating for recurrent subluxation under DC 5257; 
however, there is no objective evidence of subluxation or 
instability from February 11, 2009, forward.  Rather, at his 
February 2009 VA examination, the Veteran specifically denied 
any episodes of subluxation and the examiner found no 
instability upon examination.  Moreover, the Veteran has not 
been noted to need or use any supportive devices such as a 
cane, crutches, or a knee brace.  As such, there is no 
evidence that the Veteran has subluxation or instability of 
either knee.  Accordingly, the objective medical evidence 
fails shows that a separate rating for instability and 
subluxation is warranted under DC 5257 from February 11, 
2009, forward.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for a rating in excess of 10 percent for right knee arthritis 
and a rating in excess of 10 percent for left knee arthritis 
from February 11, 2009, forward.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim 
for an increased rating for his bilateral knee arthritis 
under DC 5010 is denied.   In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

This determination is based on the application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's bilateral knee 
arthritis has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis at any point during the 
pendency of this appeal.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. 



Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Two separate 10 percent disability ratings, and not higher, 
for arthritis of the right and left knees, claimed as grade 
II chondromalacia, from August 1, 2004, to February 10, 2009, 
are granted.  

A rating in excess of 10 percent for arthritis of the right 
knee from February 11, 2009, forward, is denied.

A rating in excess of 10 percent for arthritis of the left 
knee from February 11, 2009, forward, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


